GULLEY, J.,
(dissenting.) This is an appeal from a judgment confirming the report of a referee on a reference of a disputed claim against the estate of a deceased person. We are of opinion that the respondent established no valid claim against the deceased and that the judgment cannot stand. The claim of the respondent is-that she was the owner of a diamond ring given her by appellant’s testator; that after his decease the appellant obtained the ring from her, refused to return it, and afterwards inventoried it as part of the estate. The judgment is that she recover of the defendant, as executor, the ring, and $641 costs. As stated by the plaintiff, this was simply a personal tort of the defendant, for which, concededly, an action could be maintained against him individually. This is a special proceeding; and the authority for its maintenance and conduct, statutory. Eldred v. Eames, 115 N. Y. 401, 22 N. E. 216; Mowry v. Peet, 88 N. Y. 453; Roe v. Boyle, 81 N. Y. 305. The statutory provisions on the subject are 2 Rev. St. pp. 8, 9, §§ 34-39. By section 34, notice is to be published to “creditors of deceased” to present “claims against the deceased” within a specified time. Section 35 provides that, on a claim being pre*668sented against the deceased, the executor may require proof and vouchers. The subsequent sections provide for the reference of ■disputed claims, and the proceedings thereon. These provisions •seem solely to relate to matters that were—or would have been, had he survived—claims against the deceased. This was so held "in Godding v. Porter, 17 Abb. Pr. 374, and we can find no reported case where a claim of this character has been the subject of reference under the statute. In Francisco v. Fitch, 25 Barb. 130, cited by respondent, it was held that the object of the statute was to •allow a reference of all claims against an estate, whether legal or -equitable, which the executor was competent to settle or adjust. But in that case the liability it was sought.to enforce arose out of the acts of the testator, not from those of the executor, and the language used must be limited to such claims. .In no proper sense •of the term did this claim arise out of a transaction with testator. The claimant’s title to the ring came from the testator, but the claim -arose from the act of the executor, and the claimant might have proved title proceeding from any other source. If it were con- , ceded that the statutory reference could take cognizance of claims •against executors, to the same extent that an action in equity could be maintained, we still think that a case for an equitable action is not made out. There is no pretense of the insolvency of the defendant, and the judgment is for the recovery of specific property. If the defendant has the property, there seems to be no reason why an action in replevin would not be efficacious. The law is settled in this state that the contracts of executors cannot increase the liability of the estate. Stanton v. King, (unreported; see 76 N. Y. 585;) Ferrin v. Myrick, 41 N. Y. 315; Schmittler V. Simon, 101 N. Y. 554, 5 N. E. 452; Cary v. Gregory, 38 N. Y. Super. Ct. 127. A fortiori, the liability cannot be increased by their tort. The case of Wall v. Kellogg’s Ex’rs, 16 N. Y. 385, is to be distinguished. There the testator held the title to land in fact merely •as trustee. The executors, under a power of sale contained in a will, sold the lands, and the proceeds went into the estate. Their "liability sprang directly from the relations of the testator to his "property. The sale was made by them as executors; otherwise, they could have passed no title. So, in De Valengin’s Adm’rs v. Duffy, 14 Pet. 285, the moneys were received by the defendants as •executors; and their liability sprang out of the act of their testator, who had presented the claim in his own name, and would have been, as to the proceeds he might receive, a trustee for the "plaintiff. In the opinion, the court limited the right to such personal representatives to cases where they had lawfully received "moneys in that character.
It is argued that no harm is done the estate by this judgment, as it directs the return of the property in specie. But it also imposes upon the estate costs amounting to several hundred dollars, the propriety of which imposition could properly be determined only when the executor sought indemnity for his expenses from the estate. The judgment should be reversed, and, as the notice *669of claim, on its face, sets forth a claim not falling within the statute, the order of reference should be vacated, and all proceedings, thereon set aside, without costs to either party, as against the-other.